Citation Nr: 0533002	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-00 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that new and material evidence had 
not been received to reopen the previously denied claim for 
service connection for hypertension.  The veteran perfected 
an appeal of that decision.

In the October 2003 statement of the case the RO apparently 
found that new and material evidence had been received, and 
denied service connection for hypertension based on the 
substantive merits of the claim.  Regardless of the RO's 
finding, however, the Board is without jurisdiction to 
consider the substantive merits of the claim for service 
connection in the absence of an independent finding that new 
and material evidence has been received.  The Board finds, 
therefore, that the proper issue on appeal is whether new and 
material evidence has been received to reopen the previously 
denied claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The RO denied entitlement to service connection for 
hypertension in a November 2002 rating decision.  The veteran 
was notified of that decision and failed to perfect an appeal 
of the decision.

3.  The evidence submitted subsequent to the November 2002 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

4.  The preponderance of the probative evidence indicates 
that chronic hypertension was not shown during service or in 
the presumptive period, and that the currently diagnosed 
hypertension is not related to an in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision in which the RO denied 
entitlement to service connection for hypertension is final, 
new and material evidence has been received, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2002).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may hypertension be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, 
Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in June 2003 by informing 
him of the evidence required to establish entitlement to 
service connection, including the definition of new and 
material evidence.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  Quartuccio, 16 Vet. App. at 187.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination and/or 
obtain a medical opinion, which includes a review of the 
evidence of record, if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

The RO has obtained the VA treatment records the veteran 
identified, provided him a VA medical examination in March 
2004, and obtained a medical opinion regarding the claimed 
onset of his hypertension.  The veteran presented testimony 
before the undersigned in July 2005.  The veteran indicated 
during the hearing that testing to determine whether he had 
hypertension was conducted while he was in service, but that 
the results of that testing were not in his records.  He also 
indicated, however, that he had tried to obtain the records 
from the service department hospital where the testing was 
conducted, but that no records of the testing were available.  
In addition, he stated that periodic examinations pertaining 
to his service in the Army Reserves reflected elevated blood 
pressure readings.  Although the RO did not separately 
request any service medical records pertaining to his Reserve 
service, the veteran submitted the reports of those periodic 
examinations and there is no indication that any other 
service medical records regarding his Reserve service exist.

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant, available data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2005).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

Where a veteran served for 90 days in active service, and 
hypertension develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2005).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2002).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2002).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.
Analysis

The service medical records include the report of an 
examination that was conducted in January 1973 due to the 
veteran's membership in the Reserve Officer Training Corps.  
That examination showed his blood pressure to be 128/86.  
When entering active service in July 1974 his blood pressure 
was 120/80.  A periodic examination in January 1976 revealed 
blood pressure of 186/110.  His blood pressure was then 
monitored over a five-day period, and the report of the 
examination indicates that those readings were within normal 
limits.  In the section of the report pertaining to blood 
pressure, the examiner entered a reading of 110/82.  

When examined on separation from active duty in May 1977, 
initial testing of the veteran's blood pressure showed a 
reading of 158/96.  On retesting, however, his blood pressure 
was within normal limits.  Contrary to his assertions, the 
examiner did not find that he had hypertension, nor was 
monitoring over a five-day period ordered.  A periodic 
Reserve service examination in July 1981 showed blood 
pressure of 132/82.

The veteran presented a report of blood pressure monitoring 
by his employer beginning in February 1989.  That report 
shows that his blood pressure was above normal limits in 
September 1989 and again in October 1990, but was normal in 
December 1991 and November 1994.  Beginning in May 1997, his 
blood pressure was repeatedly above normal limits.  

Private treatment records indicate that he had elevated blood 
pressure in August 1986 and May 1987, but was not diagnosed 
as having hypertension.  In August 1990 his physician entered 
an assessment of borderline hypertension, but his blood 
pressure was within normal limits in May 1997 and he denied 
any history of hypertension.  When hospitalized in January 
2001 for another illness, he was noted to have a history of 
borderline hypertension.  VA treatment records disclose that 
he was diagnosed as having hypertension in February 2001, and 
then began receiving medication.  When examined in February 
2001 he reported having been diagnosed with hypertension in 
1977, which is not substantiated by the contemporaneous 
records and is not probative of when his hypertension began.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("Evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence.").

The veteran initially claimed entitlement to VA compensation 
benefits in March 2001.  At that time he asserted that the 
onset of his hypertension had occurred in January 1976.  He 
stated that he denied having had hypertension in May 1997 
because he did not want to take medication for it.  He also 
stated that he was not given the diagnosis of hypertension 
until February 2001, when treatment with VA began.  A VA 
medical examination in August 2001 resulted in a diagnosis of 
hypertension, but the examiner did not provide an opinion 
regarding the onset or etiology of the disorder.

The RO initially denied entitlement to service connection for 
hypertension in September 2001 on the basis that the isolated 
elevated blood pressure reading in service did not constitute 
the onset of chronic hypertension.  The veteran submitted a 
notice of disagreement with that decision in October 2001, 
and the RO issued a statement of the case in April 2002.  The 
veteran did not, however, submit a substantive appeal within 
one year of notice of the September 2001 decision.  For that 
reason the September 2001 decision is final.  See 38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993) 
(although a notice of disagreement is timely filed, a timely 
filed substantive appeal is required to perfect the appeal); 
38 C.F.R. § 20.1103 (2001).  He submitted a substantive 
appeal in December 2002, but the RO informed him in January 
2003 that his appeal was not timely.  The veteran did not 
appeal that determination.  See Gonzalez-Morales v. Principi, 
16 Vet. App. 556 (2003) )(per curiam) (the Board was 
precluded from finding that an appeal had not been perfected, 
where the RO failed to make such a finding).

In October 2002 the veteran requested reopening of the 
previously denied claim.  The evidence submitted in 
conjunction with that claim was cumulative of the evidence 
previously considered, and in a November 2002 rating decision 
the RO determined that new and material evidence had not been 
received.  The veteran submitted a notice of disagreement 
with that decision, and the RO issued a statement of the case 
in October 2003.  The veteran did not, however, submit a 
substantive appeal within 60 days of the issuance of the 
statement of the case, in that his substantive appeal was not 
received until January 2004.  For that reason the November 
2002 rating decision is final.  38 U.S.C.A. § 7105 (West 
2002); Roy, 5 Vet. App. at 554; 38 C.F.R. § 20.1103 (2002).

The evidence received following the November 2002 decision 
includes a March 2004 VA medical opinion regarding the 
claimed onset of the veteran's hypertension.  The examiner 
reviewed the evidence in the claims file, and noted the 
veteran's history of intermittent elevated blood pressure 
readings.  The examiner found that, given the normal blood 
pressure readings following his separation from service and 
the absence of a finding of hypertension until 2001, the 
isolated elevated blood pressure readings in 1976 and 1977 
did not represent the onset of hypertension.

The Board finds that the March 2004 medical opinion is new, 
in that the evidence of record in November 2002 did not 
include a medical opinion regarding the onset of the 
hypertension.  The medical opinion is also material, in that 
it pertains to an unestablished fact necessary to 
substantiate the claim and, if positive, would raise the 
reasonable possibility of substantiating the claim.  Having 
found that new and material evidence has been received, the 
claim of entitlement to service connection for hypertension 
is reopened.

After a finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits only if such action is not prejudicial to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Prejudice 
will not be shown if the claimant has been given adequate 
notice of the need to submit evidence or argument on the 
question being addressed and an opportunity to submit 
evidence and argument on that issue.  Curry v. Brown, 7 Vet. 
App. 59, 67 (1994).  In the instant case the RO conducted a 
de novo adjudication of the veteran's claim in the October 
2003 statement of the case and an April 2004 supplemental 
statement of the case.  The RO has also provided him the laws 
and regulations pertaining to service connection, and he and 
his representative submitted arguments and evidence on that 
issue.  The Board further finds, therefore, that it may 
consider the substantive merits of the claim for service 
connection without prejudice to the veteran.

The medical evidence reflects a current medical diagnosis of 
hypertension.  In addition, the evidence shows that the 
veteran had elevated blood pressure readings while on active 
duty.  His claim is, therefore, supported by a current 
medical diagnosis of disability and evidence of an in-service 
disease.  Hickson, 12 Vet. App. at 253.  The probative 
evidence does not show, however, that the currently diagnosed 
hypertension is related to the elevated blood pressure 
readings in service.

As an initial matter the Board finds that hypertension did 
not become manifest to a degree of 10 percent or more within 
a year of the veteran's separation from service, in that the 
veteran was not found to have hypertension until 2001.  
Consideration of the presumptive provisions applicable to 
chronic diseases does not, therefore, support a grant of 
service connection.  See 38 C.F.R. §§ 3.307, 3.309 (2005).

The veteran contends that service connection should be 
granted because he now has hypertension, and he was shown to 
have elevated blood pressure during service.  Isolated 
readings of elevated blood pressure are not, however, 
sufficient to show that he had hypertension in service; to 
support a diagnosis of hypertension the blood pressure 
readings must be taken two or more times on at least three 
different days.  Rabideau, 2 Vet. App. at 143; 38 C.F.R. 
§ 4.104, Diagnostic Code 7101(Note 1) (2005).  His blood 
pressure was monitored for five days following the elevated 
reading in January 1976, and was shown to be within normal 
limits on repeated testing.  Although his blood pressure was 
elevated on initial testing in May 1977, it was within normal 
limits on repeated testing.  The Board finds, therefore, that 
chronic hypertension was not documented during service.

The VA physician in March 2004 reviewed the evidence of 
record, including the service medical records.  Based on that 
evidence, the physician determined that the veteran did not 
have hypertension during service.

The only evidence of record indicating that the hypertension 
began in service consists of the veteran's statements and 
testimony.  As a lay person, however, the veteran is not 
competent to provide evidence of the etiology or onset of a 
medical disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  For that reason his statements are not probative of 
a relationship between the current diagnosis of hypertension 
and his military service.

The only probative evidence of record shows that the 
veteran's hypertension is not related to military service.  
For that reason the Board finds that the criteria for a grant 
of service connection are not met, and that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for hypertension.  See Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001) (the benefit of the 
doubt rule in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 
cannot be applied if the Board has found that the 
preponderance of the evidence is against the claim).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hypertension is 
reopened.

The claim of entitlement to service connection for 
hypertension is denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


